Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patricia Hong on 6/23/2022.

The application has been amended as follows: 

Claims 3 and 13: Cancelled.

Relevant Prior Art
US 6,040,090 - Discloses a Li, Ni containing oxide in which the 003/104 ratio is above 0.8 for the purposes of increasing the discharge capacity (col. 5 lines 4-15).
US 2019/0252681 - Discloses a preferable I003/I104 ratio that falls within the claimed range and teaches the benefits of this ratio being above 1.7 (paragraph 80).
US 2015/0380737 - Discloses a lattice structure comprising Li, Ni, Co and Mn which has an R-Factor of 0.37 to 0.44 and an I003/I004 of 1.21 to 1.39.
US 2003/0027046 - Discloses the claimed positive electrode composition, without Mn, and teaches an R-Factor within the claimed range.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Hosokawa (US 2003/0027046) teaches the claimed peak intensity ratio (R-factor) along with the claimed composition.  However Hosokawa is silent regarding the I003/I004 ratio in addition to the claimed relationship between the c-axis and a-axis lattice constant.  Furthermore, there is nothing in the prior art of record that suggests a motivation to combine these features into Hosokawa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725